Jackson, Chief Justice.
The agreement not to make application for, and be discharged from a debt in bankruptcy is a sufficient consideration to support a contract to take a less sum for the debt than what is due thereon. It is a new and valuable consideration for the reduction of the original debt. The agreement not to be adjudicated a bankrupt, and thereby not to wipe out or endanger the whole debt, is certainly a valuable consideration to support a promise to compro*330mise the debt, because it bargains not to extinguish all of it or at least not to imperil it. Code, §2880.
2. The verdict that a contract to reduce the debt in consideration of the defendants not going into bankruptcy was made by the parties, is supported by the evidence. Where it is conflicting, the finding of the jury with the approval of the presiding judge will not be disturbed by this court.
Judgment affirmed.